Name: Commission Implementing Regulation (EU) 2017/1172 of 30 June 2017 amending Implementing Regulation (EU) No 809/2014 as regards the control measures relating to the cultivation of hemp
 Type: Implementing Regulation
 Subject Matter: EU finance;  agricultural policy;  plant product;  economic geography;  marketing;  agricultural activity;  health
 Date Published: nan

 1.7.2017 EN Official Journal of the European Union L 170/87 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1172 of 30 June 2017 amending Implementing Regulation (EU) No 809/2014 as regards the control measures relating to the cultivation of hemp THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 58(4) and Article 62(2)(e) thereof, Whereas: (1) The rules for the verification of the Ã 9 tetrahydrocannabinol content (hereinafter referred to as THC content) of hemp varieties have been established in Article 45 of Commission Implementing Regulation (EU) No 809/2014 (2) and the Annex to that Regulation. It appears that it is appropriate that those rules are incorporated into Commission Delegated Regulation (EU) No 639/2014 (3) as amended by Delegated Regulation (EU) 2017/1155 (4). Therefore, Article 45 of Implementing Regulation (EU) No 809/2014 and the Annex to that Regulation should be deleted with effect from the date of entry into force of Delegated Regulation (EU) 2017/1155. (2) The rules for the determination of hemp varieties and the verification of the THC content are based on the assumption that hemp is cultivated as main crop in spring, but they are not fully suitable for hemp cultivated as catch crop. In particular, the date of 30 June as the latest date for the submission of the official seed labels established in Article 17(7) of Implementing Regulation (EU) No 809/2014 is too early for hemp cultivated as catch crop. As that cultivation method has proved to be appropriate for industrial hemp and compatible with environmental requirements, Member States should have the possibility to fix a later date for hemp cultivated as catch crop but no later than 1 September. (3) Implementing Regulation (EU) No 809/2014 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 809/2014 is amended as follows: (1) In Article 17(7), the second subparagraph is replaced by the following: By way of derogation from point (c) of the first subparagraph, where sowing takes place after the final date for submitting the single application, the labels shall be submitted by 30 June at the latest. However, for hemp cultivated as catch crop, the labels shall be submitted by a date to be fixed by the Member States but not later than 1 September. Where the labels also have to be submitted to other national authorities, the Member States may provide for those labels to be returned to the beneficiary once they have been submitted in accordance with that point. The labels returned shall be marked as used for an application. (2) Article 45 is deleted. (3) The Annex is deleted. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance (OJ L 227, 31.7.2014, p. 69). (3) Commission Delegated Regulation (EU) No 639/2014 of 11 March 2014 supplementing Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and amending Annex X to that Regulation (OJ L 181, 20.6.2014, p. 1). (4) Commission Delegated Regulation (EU) 2017/1155 of 15 February 2017 amending Delegated Regulation (EU) No 639/2014 as regards the control measures relating to the cultivation of hemp, certain provisions on the greening payment, the payment for young farmers in control of a legal person, the calculation of the per unit amount in the framework of voluntary coupled support, the fractions of payment entitlements and certain notification requirements relating to the single area payment scheme and the voluntary coupled support, and amending Annex X to Regulation (EU) No 1307/2013 of the European Parliament and of the Council (OJ L 167, 30.6.2017, p. 1).